Citation Nr: 1633101	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to November 1969.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and from January 2012 and August 2013 rating decisions of the RO in Montgomery, Alabama.  During the course of the appeal, the claims file was transferred to the RO in Montgomery, Alabama.

In May 2015, the Board remanded the issues of entitlement to service connection for COPD and hypertension for additional evidentiary development.  The Board also remanded the remaining issues listed on the title page for issuance of a statement of the case (SOC).  In response to a July 2015 SOC, the Veteran perfected the appeal for TDIU by submission of a VA Form 9 in July 2015 and the remaining issues were certified to the Board in an April 2016 VA Form 8.  The case has been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from October 2005 to January 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed to obtain identified outstanding potentially relevant VA treatment records.  The September 2015 supplemental statement of the case (SSOC) for the issues of entitlement to service connection for COPD and hypertension noted that the evidence of record included an electronic review of VA treatment reports from the Birmingham VA Medical Center (VAMC) dated from July 2013 to September 2015.  The Veteran also submitted a July 2015 VA Form 21-4142 identifying VA treatment at the Gadsden Community Based Outpatient Clinic (CBOC) in Alabama from 2005 to 2015.  Review of the record does not show these identified records have been associated with the claims file.  In VBMS, the most recent VA treatment record from Gadsden is dated March 2011 and there is a February 2013 list of active problems from Birmingham.  In Virtual VA, the most recent VA treatment record in the file is dated January 2013 from Gadsden.

Pursuant to the May 2015 Board remand directives, the Veteran was afforded VA Disability Benefits Questionnaire (DBQ) examinations for respiratory conditions and hypertension, as well as, medical opinions, by the same examiner.  As raised by the Veteran's representative in the July 2016 written brief, the VA examiner noted the Veteran's claims file was not reviewed and only the Veteran's military service treatment records and VA treatment records were reviewed.  The Board finds that in order to properly adjudicate the claims on appeal for service connection for COPD and hypertension, a remand is needed to obtain addendum VA medical opinions following a complete review of the Veteran's claims file, which also includes lay statements from the Veteran.  When VA undertakes to provide a medical opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A remand is needed for an additional VA examination for the service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran was last afforded a VA DBQ examination for diabetic sensory-motor peripheral neuropathy in March 2013.  Since that examination, the Veteran has submitted multiple statements expressing increasing and worsened symptomatology.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Lastly, a remand is needed to obtain an additional VA medical opinion for the issue of entitlement to a TDIU.  See Barr, 21 Vet. App. at 312.  In March 2013, the Veteran was afforded a VA DBQ general medical examination.  Following review of the claims file and clinical evaluation, the examiner provided speculative medical opinions using the terms "could" and "would" regarding the Veteran's service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities and their effects on the Veteran's employability.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the Veteran has since been service-connected for peripheral neuropathy of the bilateral upper extremities, which has not been addressed, and the issue of a rating in excess of 20 percent for diabetes mellitus, type II, is currently pending at the AOJ and has not been adjudicated as of this date so it is inextricably intertwined with the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file (a) all relevant VA treatment records from the Birmingham VAMC dated since July 2013 (as identified in the September 2015 SSOC); and (b) any outstanding VA treatment records from the Gadsden CBOC dated from 2005 to 2015 (as identified in the July 2015 VA Form 21-4142).

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, obtain addendum medical opinions from the August 2015 VA DBQ examiner for respiratory conditions and hypertension, or an appropriate clinician for the Veteran's COPD and hypertension.  If the examiner concludes that another examination(s) is required, such should be provided.  The entire claims file (including documents in VBMS and VVA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The VA physician must prepare addendum opinions for the purpose of stating whether or not the medical opinions rendered in August 2015 for COPD and hypertension have changed after a complete review of the Veteran's claims file.  An explanation for all opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination for his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disabilities.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities, utilizing the appropriate DBQ.

4.  Next, obtain a medical opinion from the March 2013 VA DBQ examiner for general medical and diabetes mellitus, or an appropriate clinician (i.e., vocational rehabilitation specialist) for the Veteran's claim for a TDIU.  If the examiner concludes that another examination(s) is required, such should be provided.  The entire claims file (including documents in VBMS and VVA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The examiner must describe all functional impairment caused by service connected disorders, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, and detail impairment on ability to obtain or retain substantially gainful employment.  In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.  To the extent that the Veteran may be working, the examiner should address whether his current employment is in a sheltered workplace.

5.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

7.  When the development requested has been completed, the issues on appeal (other than TDIU) should be readjudicated by the AOJ on the basis of additional evidence.  

When any appropriate adjudication for the issue of a rating in excess of 20 percent for diabetes mellitus, type II, has been completed, the issue of entitlement to a TDIU should be readjudicated by the AOJ on the basis of additional evidence.  

If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




